Citation Nr: 0602019	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an award of an apportionment of the veteran's 
VA benefits, to include whether the appellant has basic 
eligibility for an award of an apportionment of the veteran's 
VA benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a Regional Office (RO) letter determination dated in 
December 2002, that informed the appellant that her claim for 
an apportionment was denied as the records indicated that she 
was no longer married to the veteran.  This case was 
previously before the Board in 2005, at which time it was 
remanded to ensure due process.  As the requested development 
has been accomplished, the case is again before the Board for 
appellate consideration.

It is noted that this is a simultaneously contested claim, 
and that the appropriate due process requirements have been 
complied with.


FINDINGS OF FACT

1.  The veteran and the appellant were married in 1987.

2.  There is no evidence showing that they have ever been 
divorced.


CONCLUSION OF LAW

The appellant has basic eligibility for an apportionment of 
the veteran's VA benefits.  38 U.S.C.A. § 5307(a) (West 
2002); 38 C.F.R. §§  3.205, 3.206, 3.450(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the appellant and the veteran in August 2004 and August 2005, 
respectively.  The letters informed the parties of the 
information and evidence required to substantiate the claim, 
and of their duties and those of the VA for obtaining 
evidence.  They were also asked to submit evidence and/or 
information in their possession, pertinent to the appeal, to 
VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
various statements from both the appellant and the veteran.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that she has not 
identified further evidence not already of record that could 
be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal criteria and analysis 

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and children if the veteran 
is not residing with the spouse and children, and the veteran 
is not reasonably discharging his or her responsibility for 
the spouse's and/or the children's support.  See 38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450(a).

Marriage is established by one of the following types of 
evidence: copy or abstract of the public record of marriage; 
the original certificate of marriage.  38 C.F.R. § 3.205(a).

The validity of a divorce decree regular on its face, will be 
questioned by the VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.

The RO relied on the following evidence to deny the 
appellant's claim for an apportionment of the veteran's VA 
benefits.  Initially, it was noted on a Social Security 
Administration form that the appellant was listed as an "ex 
wife."  In addition, in March 2005, the RO contacted a 
prison counselor where the veteran was incarcerated and he 
related that at the time of a pre-sentencing investigation in 
March 2005, the veteran claimed he was divorced.  The 
counselor also noted that records revealed that the veteran 
was married from 1987 to 1995.  Finally, he commented that 
nobody with the appellant's first name had visited the 
veteran.  The RO also referred to a county record on which 
the appellant had a different last name.

The evidence supporting the appellant's claim includes a 
marriage certificate demonstrating that she and the veteran 
were married in August 1987.  It is significant to observe 
that although both the veteran and the appellant have been 
requested to furnish a divorce decree, no such document is of 
record.  Finally, the Board observes that in a Statement in 
Support of Claim dated in September 2005, the veteran 
acknowledged that he and the appellant had lived apart for 
approximately ten years, so that he thought of her as his ex-
wife.  This is simply not a valid basis on which it may be 
concluded that they are divorced.  The Board concludes, 
accordingly that the preponderance of the evidence supports 
the appellant's claim that she remains married to the veteran 
and meets the basic eligibility requirements for an award of 
an apportionment of his benefits.  


ORDER

Since the appellant has basic eligibility for an award of an 
apportionment of the veteran's VA benefits, to this extent, 
the appeal is granted. 


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

The Board having determined in the decision above that the 
appellant has basic eligibility for an award of an 
apportionment of the veteran's VA benefits, the RO must 
adjudicate the inextricably intertwined issue of entitlement 
to an award of an apportionment of the veteran's VA benefits, 
prior to appellate consideration thereof.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Advise the appellant and the veteran 
of any additional evidence, to include 
financial status data, needed to 
adjudicate the issue of entitlement to an 
apportionment of the veteran's VA 
benefits, consistent with VCAA, and 
provide any forms necessary to be 
completed in providing any additional 
(i.e. financial status) information.

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to an award of 
an apportionment of the veteran's VA 
benefits.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the appropriate opportunity to 
respond.  A copy of the SSOC should be 
provided to the appellant and the 
veteran.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the appellant until she 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


